Citation Nr: 0705594	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  04-01 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
January 1983 and from March 1995 to December 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that denied the veteran's claim of entitlement 
to service connection for schizophrenia.

The Board notes that the veteran has filed numerous claims 
for entitlement to service connection for psychiatric 
disorders.  These have been denied and essentially reopened.  
The history of these previous claims is outlined below.  

The veteran was granted a VA pension by rating action in 
February 1998 primarily due to his nonservice connected 
personality disorder.

This claim was remanded in May 2005 for additional 
development.  It has now been returned to the Board for 
adjudication.

On appeal the veteran has raised a claim to reopen the issue 
of entitlement to service connection for post traumatic 
stress disorder (PTSD).  This issue, however, is not 
currently developed or certified for appellate review.  
Hence, it is referred to the RO for appropriate action. 


FINDING OF FACT

Schizophrenia was not shown in service, a psychosis was not 
compensably disabling within the one-year period following 
the veteran's discharge from active duty, and the 
preponderance of the competent evidence is against finding 
that schizophrenia is related to his period of military 
service or any event thereof.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by service, 
and it may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309. (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2003 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal.  The 
claim was readjudicated in a June 2006 supplemental statement 
of the case.  The failure to provide notice of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal is harmless 
because the Board has determined that the preponderance of 
the evidence is against the claim. Hence, any questions 
regarding what rating or effective date would be assigned are 
moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence. Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant. 

Background

The service medical and personnel records reveal that the 
veteran was charged with several military traffic and parking 
violations.  He also disobeyed several orders from superior 
officers and non commissioned officers.  He was counseled 
several times with no improvement.  As a result he was seen 
by a psychiatrist and in October 1995 the veteran was 
psychiatrically determined to be unsuitable for continued 
service.  He was not found to have any acquired psychiatric 
disorders, but was found to be suffering from an antisocial 
personality disorder.  The examiner opined that the disorder 
made him incompatible with continued military service.  

The veteran was discharged from the service in December 1995 
with a diagnosis of a personality disorder. 

The veteran filed a claim in December 1996 for a nervous 
disorder.

At a January 1997 VA examination, the veteran noted that he 
hurt his back and neck while weightlifting in September 1995.  
He was seen by a medic but was not satisfied with his 
treatment and continued to complain.  He became increasingly 
angrier with the failure of people to listen or to do 
anything for him.  He was eventually referred to psychiatry.  
It was recommended that he be placed into an inpatient 
treatment program but he refused.  Subsequently he was 
discharged from the psychiatric service.  

The examiner noted that the veteran's tendencies towards 
social difficulty were a chronic condition.  He had a history 
of difficulty with social situations beginning in grade 
school. He left school in the 8th grade and had multiple jobs 
prior to his first enlistment.  He was fired from a number of 
jobs and quit the others.  He rationalized about practically 
everything and appeared socially negative.  He clearly tried 
to cover up things on several occasions, and avoided 
questions.  He tried diversionary tactics to lead away from 
issues, and was not very adroit at trying to be socially 
manipulative.  His insight and judgment were nil, and he had 
a tendency to overstate and inflate.  He reported legal 
problems from hanging around drug abusers, but denied any 
personal drug use. 

With persistent questioning he admitted being arrested for 
assault with a deadly weapon around 1986-87; likewise, he was 
arrested for criminal trespass, unauthorized use of a stolen 
vehicle, etc.  He was aware that these were felony 
convictions and noted that he had difficulty getting back 
into the service.  The examiner noted that there did not 
appear to be any evidence of a psychosis.  The veteran had 
absolutely no insight into his personality dynamics and 
personality disorder.  He was in marked denial, and his 
denial of alcohol and drug use was very difficult to believe.  
Based on a review of the available medical records and 
current VA examination, the examiner opined that within a 
reasonable degree of scientific and professional certainty 
that the patient suffered from rule out polysubstance 
dependence; rule out impulse control disorder; and rule out 
attention deficit disorder-hyperactivity.  The examiner also 
diagnosed a very severe mixed personality disorder with 
antisocial, narcissistic, paranoid, and passive aggressive 
traits.   The examiner added that he did see any evidence of 
a service connected psychiatric disability, and that instead 
examination revealed that the veteran had a very severe and 
virulent Axis II personality disorder that is the main source 
and cause for most of his difficulties.

By rating action in January 1997 the RO denied service 
connection for a mixed personality disorder.  This decision 
was not appealed. 

At a December 1997 VA examination, the examiner noted that 
the veteran's reliability as a historian was questionable.  
While he denied using alcohol or drugs during the previous VA 
examination, he now reported that he began drinking at age 16 
or 17, and drinking heavily in service beginning in 1980.  He 
reported apparent periods of blackouts after drinking, but 
followed by saying he had memory problems even when not 
drinking. He denied alcohol problems and formal withdrawal 
symptoms, but noted that he was, "always shaky."  He 
admitted to prior use of marihuana and cocaine, and he 
reportedly used hashish all the time in the army.  The 
veteran denied using several other substances, and denied 
ever receiving care for substance abuse.

The examiner noted that diagnostic tests were not indicated 
and were unlikely to provide valid results or useful 
diagnostic information given the present level of trust and 
cooperation evidenced.  The diagnostic impressions were 
alcohol dependence; mixed substance abuse by history; 
marihuana abuse (provisional inadequate information from 
veteran); and rule out attention deficit 
disorder/hyperactivity.  The veteran was also diagnosed with 
a mixed personality disorder with antisocial, narcissistic, 
paranoid, and passive aggressive features (provisional).

A VA Medical Center record dated in January 1999 diagnosed 
the veteran with a schizoaffective disorder, bipolar disorder 
(not excluded), and alcohol abuse with recent exacerbation.

In October 1998 the veteran attempted to reopen his claim 
stating that the nervous disorder claim should have been 
filed as a claim for a bipolar disorder/depression rather 
than a personality disorder.  

By rating action in September 1999 service connection for a 
schizoaffective disorder, claimed as a bipolar 
disorder/depression was denied.  In making that determination 
the RO noted the first diagnoses of bipolar 
disorder/depression was in the aforementioned January 1999 
VAMC clinical notation, more than three years after service. 
That decision is final.

A VA Medical Center clinical record dated in December 1999 
diagnosed the veteran with a schizoaffective disorder, PTSD, 
and alcohol abuse.

In May 2000 the veteran filed a claim for service connection 
for PTSD.  A stressor statement in October 2000 essentially 
claimed his PTSD was the result of being overworked, 
overstressed, and yelled at by his sergeant.

By rating action in October 2000 service connection for PTSD 
was denied as not well grounded.  It was readjudicated in 
January 2002 and again denied.  

A VAMC clinical record dated in January 2003 diagnosed the 
veteran with paranoid schizophrenia.

In March 2003 the veteran "withdrew" his claim for service 
connection for PTSD, and filed a claim for schizophrenia.

By rating action in May 2003 service connection for 
schizophrenia was denied.

At a February 2006 VA mental disorders examination the 
examiner noted the medical records and claims file were 
reviewed.  The veteran denied the use of alcohol or of drugs 
and any legal problems prior to service.  He reported no 
disciplinary infractions or adjustment problems in service.  
At this examination, he reported for the first time several 
incidents involving sexual assaults by black soldiers. The 
first was witnessing a black soldier sticking his penis in a 
sleeping soldier's mouth.  The soldier was almost killed by 
choking to death.  The appellant also reported that a black 
soldier stuck his finger in his anus while he was lying on 
his stomach.  Finally, the veteran stated that he hurt his 
shoulder and back in service, but a black female officer 
"overworked him" so much that the injury did not heal and 
he had an emotional breakdown.  He felt he was being 
persecuted by the black female officer.  The examiner noted 
the veteran continued being psychotic and having symptoms of 
PTSD.  He was not in psychotherapy and did not tolerate 
medications. The diagnoses were paranoia and hypervigilance 
secondary to PTSD; and low self esteem and anhedonia 
secondary to a mood disorder.  He was also diagnosed with a 
personality disorder, not otherwise specified.  

The examiner opined that while the veteran seemed to have a 
personality disorder this would not explain his profound 
paranoia.  He clearly had PTSD as well as a personality 
disorder.  The examiner further noted that the veteran's PTSD 
was caused by or as a result of his witnessing and being a 
victim of sexual assaults in the military; and that 
personality disorders and PTSD are often not diagnosed with 
PTSD as the examiner assumes erroneously that all of the 
patient's symptoms are personality related.  The examiner 
opined that the veteran's paranoia was directly related to 
his military sexual trauma and is isolated to homosexuals.  
It was not uncommon for subsequent trauma events to cause a 
resurfacing of past traumatic events.  

The Board notes that this examination did not diagnose 
schizophrenia, or offer a nexus medical opinion linking 
schizophrenia to service. 

The file contains extensive medical and psychiatric treatment 
records from 1996 to the present time.  These records show 
diagnoses of several psychiatric disorders, as well as 
chronic alcohol and polysubstance abuse.  While he has been 
diagnosed with several acquired psychiatric disorders there 
is no evidence that schizophrenia first occurred inservice or 
during a presumptive period after service, nor is there any 
nexus opinion that schizophrenia was caused by any period of 
service.

Criteria/Analysis

Service connection will be granted if it is shown that the 
appellant suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  
 
Pertinent laws and regulations provide that a psychosis will 
be presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Given the above facts, the Board's analysis will focus on 
whether the veteran's schizophrenia is related to military 
service.  The May 2005 remand ordered that the veteran be 
afforded a VA examination to determine the etiology of his 
psychiatric disorders.  In this regard, the veteran underwent 
a VA psychiatric examination in February 2006.  The VA 
examiner found no evidence that the veteran had paranoid 
schizophrenia.  Instead he diagnosed the veteran with PTSD 
and opined this was the result of sexual assaults in service.  
The Board notes that PTSD was denied in January 2002 based on 
stressors involving injuries and harsh treatment by superior 
officers.  There is no report in the available record of any 
sexual assaults being reported by the veteran in-service.  In 
any event this issue is not before the Board as the veteran 
withdrew this issue in March 2003.   To the extent that the 
record reveals a claim to reopen the issue of entitlement to 
service connection for PTSD that matter is referred to the 
RO.  

Concerning the issue before the Board, there is no competent 
evidence linking schizophrenia to service.  Hence, the 
competent evidence is against finding that the disorder 
existed during the appellant's second term of service.  
Rather, it was first diagnosed at a January 1999 VA Medical 
Center clinical evaluation, three years after the veteran's 
second period of service.  Therefore, after considering all 
of the evidence of record, the Board concludes that service 
connection for schizophrenia must be denied.  38 U.S.C.A. §§ 
1110, 5107; 38 C.F.R. § 3.303.  

In reaching the above conclusion, the Board has not 
overlooked statements to VA from the veteran or his 
representative.  Lay witnesses can testify as to the visible 
symptoms or manifestations of a disease or disability.  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Lay 
statements as to the origins of a current disability, 
however, are not probative because lay persons are not 
competent to offer medical opinions.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  Therefore, the Board assigns more weight to 
the objective medical evidence of record as outlined above. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to service connection for schizophrenia is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


